Citation Nr: 0510653	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  94-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia patella of the left knee with 
arthroscopic shaving, open lateral release, and arthritic 
changes from July 6, 1992.   

2.  Entitlement to a disability evaluation in excess of 50 
percent for chondromalacia patella of the left knee with 
arthroscopic shaving, open lateral release, arthritic 
changes, patellectomy, and total left knee arthroplasty from 
March 1, 2000.  

3.   Entitlement to a disability evaluation in excess of 30 
percent for chondromalacia patella of the left knee with 
arthroscopic shaving, open lateral release, arthritic 
changes, patellectomy, and total left knee arthroplasty from 
June 1, 2000.  

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.  

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.     

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in February 1993 and August 1995.  
The February 1993 rating decision denied entitlement to an 
increased rating for the service-connected left knee 
disability and denied entitlement to service connection for a 
right knee disability as secondary to the left knee 
disability.  The August 1995 rating decision denied 
entitlement to a low back disability as secondary to the 
service-connected left knee disability.  

In a September 1995 rating decision, a 20 percent rating was 
assigned to the service-connected chondromalacia patella of 
the left knee with arthroscopic shaving, open lateral 
release, and arthritic changes from July 6, 1992.   In August 
2000, a 50 percent rating was assigned to the service-
connected chondromalacia patella of the left knee with 
arthroscopic shaving, open lateral release, arthritic 
changes, patellectomy, and total left knee arthroplasty from 
March 1, 2000, and a 30 percent rating was assigned from June 
1, 2001.  

In June 1993 and March 1996, the veteran was afforded 
hearings before the RO.  

In January 1999, the veteran testified before a Veterans Law 
Judge at a hearing at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  In 
February 2005, the Board informed the veteran that the 
Veterans Law Judge who conducted the hearing was no longer 
employed by the Board.  The veteran was given an opportunity 
to request another Board hearing.  The letter indicated that 
if the veteran did not respond in 30 days, the Board would 
assume that the veteran did not want another hearing and it 
would proceed with the case.  The veteran did not respond to 
the letter.  

In November 1998 and March 1999, this matter was remanded to 
the RO for additional development.  

Associated with the claims folder is a VA Form 21-22, 
appointment of veterans service organization as claimant's 
representative, dated in February 1994, which appoints the 
Arizona Veterans Service Commission as the veteran's 
representative.  In a document dated April 28, 2004, the 
veteran appointed the American Legion as his representative.  
The April 2004 appointment revoked the representation of the 
Arizona Veterans Service Commission, although that 
organization has at times since April 2004, acted as the 
veteran's representative.  See 38 C.F.R. §§ 20.601, 20.607 
(2004) (providing that the claimant may have only one 
representative at a time before the VA, and that he may 
revoke a representative's authority to act on his behalf at 
any time). 

In October 2004, an independent medical opinion was obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not been provided this notice with regard to 
the claims on appeal.  

The Board notes that relevant medical evidence was associated 
with the claims folder subsequent to the issuance of the 
April 2000 supplemental statement of the case.  In March 
2004, VA treatment records showing treatment for the left 
knee, right knee, and low back disabilities, from July 2003 
to February 2004, were associated with the claims folder.  
The RO has not yet considered this evidence.  In accordance 
with Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board must 
remand the additional evidence to the RO for initial 
consideration pursuant to 38 U.S.C. § 7104(a).  

In October 2004, an independent medical opinion was 
associated with the claims folder.  This medical opinion 
addresses the etiology of the right knee and low back 
disabilities and discusses whether such disabilities were 
caused by the service-connected left knee disability.  

In July 2004, the Court held that, while the Board has the 
authority to obtain medical opinions pursuant to 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901, it may not consider such 
additional evidence without remanding a claim to the agency 
of original jurisdiction (AOJ) for initial consideration of 
the evidence or obtaining a waiver of such AOJ review from 
the claimant.  See Padgett v. Principi, 18 Vet. App. 188 
(2004) (Padgett I).  However, in September 2004, the Court 
withdrew that opinion, and referred the matter to the full 
Court for disposition.  Padgett v. Principi, 18Vet. App. 404 
(2004) (Padgett II).

In the interim, the Board sent a letter to the veteran and 
his representative dated November 29, 2004 which solicited 
his waiver of AOJ consideration.  In response to that letter, 
in December 2004, the veteran's representative indicated that 
the veteran did not waive the right to have this case 
remanded to the agency of original jurisdiction for review of 
the new medical opinion.  At this juncture, due to the 
withdrawal of Padgett I by the Court in Padgett II, it 
appears that the state of the law with respect to waivers is 
as it was prior to Padgett I.  That is, AOJ consideration of 
independent medical opinions obtained by the Board is not 
necessary.  However, it is obvious that this question has not 
been ultimately settled.  Although it appears that veteran's 
refusal to waive RO jurisdiction is not currently binding on 
the Board, discretion appears to dictate that the case be 
returned to the AOJ.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims of entitlement to higher 
disability evaluations for the left knee 
disability and entitlement to service 
connection for right knee and low back 
disabilities.  

2.  Then the AMC or RO should consider 
all of the evidence of record, including 
the newly submitted evidence, and 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




